  Case: 1:21-cv-00016-MWM Doc #: 33 Filed: 02/03/21 Page: 1 of 2 PAGEID #: 389




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

LAURA AKER, et al.,             : Case No. 1:21-cv-00016
                                :
                    Plaintiff,  : Judge Matthew W. McFarland
                                :
v.                              :
                                :
ABX AIR, INC., et al.,          :
                                :
                    Defendants. :
                                :
_______________________________________________________

 STIPULATION GRANTING DEFENDANT CITIBANK, N.A. TWENTY-ONE
  ADDITIONAL DAYS TO ANSWER, MOVE, OR OTHERWISE PLEAD IN
             RESPONSE TO PLAINTIFFS’ COMPLAINT
_______________________________________________________

      Pursuant to S.D. Ohio Rule 6.1(a), Plaintiffs and Defendant CitiBank, N.A.

(“CitiBank”) hereby stipulate and agree that CitiBank shall have an additional 21 days up

to and including March 11, 2021 in which to answer, move, or otherwise plead in

response to Plaintiffs’ Complaint. No prior stipulated extensions of time have been

granted to CitiBank.

SO STIPULATED AND AGREED:

/s/ Robert A. Winter, Jr. (per phone            /s Jennifer O. Mitchell
authorization)_                                 Jennifer O. Mitchell (0069594)
Robert A. Winter, Jr. (#0038673)                Matthew S. Arend (0079688)
P.O. Box 175883                                 R. Samuel Gilley (0092533)
Fort Mitchell, KY 41017-5883                    Dinsmore & Shohl LLP
(859) 250-3337                                  255 East Fifth Street, Suite 1900
robertawinterjr@gmail.com                       Cincinnati, OH 45202
Counsel for Plaintiffs                          (513) 977-8200
                                                (513) 977-8141 (fax)
                                                jennifer.mitchell@dinsmore.com
                                                matthew.arend@dinsmore.com
                                                samuel.gilley@dinsmore.com
                                                Counsel for Defendant CitiBank,
                                                N.A.
   Case: 1:21-cv-00016-MWM Doc #: 33 Filed: 02/03/21 Page: 2 of 2 PAGEID #: 390




                             CERTIFICATE OF SERVICE

         I hereby certify that the foregoing has been filed electronically on February 3,

2021. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court system.


                                           /s/ Jennifer O. Mitchell
                                           Jennifer Orr Mitchell




17056745.1




                                              2
